Citation Nr: 0825419	
Decision Date: 07/30/08    Archive Date: 08/06/08

DOCKET NO.  06-30 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hepatitis C.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from October 1973 to August 
1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the San Diego, California, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDINGS OF FACT

1.  Service connection for hepatitis C was denied in a July 
2004 Board decision.  It was held that the hepatitis C was 
more likely related to post-service than in-service activity.  
There was no appeal of this decision and it is the last final 
denial on any basis.

2.  Evidence associated with the claims file since the July 
2004 Board decision regarding hepatitis C is cumulative and 
redundant, and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The additional evidence received since the July 2004 Board 
decision is not new and material; thus, the requirements to 
reopen the veteran's claim of entitlement to service 
connection for hepatitis C, have not been met.  38 U.S.C.A. 
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing an application to reopen a claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VA must notify a veteran of 
the evidence and information that is necessary to both reopen 
his claim and to establish his entitlement to the underlying 
claim for the benefit sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The letters sent to the veteran in October 
2004 and May 2005 regarding his application to reopen a claim 
for service connection for hepatitis C did not fully comply 
with the dictates outlined in Kent.  

However, in this case, the Board finds that the notice errors 
did not affect the essential fairness of the adjudication 
because the veteran had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.  He 
has been issued a statement of the case (SOC) which included 
the necessary information applicable to his claim.  He has 
been given ample opportunity to respond to the rating 
decision, and SOC, which adequately explained what is needed 
to reopen a claim for service connection, and the claim was 
readjudicated.  Further, the record reveals that the veteran 
had representation throughout the appeal.  Moreover, the 
matter was readjudicated as evidence by the supplemental SOC, 
thus rendering use of post-decisional documents 
nonprejudicial.

With respect to VA's duty to assist, the record reflects that 
the RO has attempted to obtain all of the veteran's medical 
records in connection with the appellant's claim.  The RO has 
contacted all of the medical providers listed by the 
appellant.    

The Board notes that the veteran submitted additional 
evidence subsequent to the issuance of a November 2007 SSOC 
without a waiver of consideration by the RO.  This 
information indicates that the veteran has applied for 
participation in a federally assisted housing program.  As 
this information is not relevant to the issue of service 
connection for hepatitis C, the Board will not cause 
additional delay in the adjudication of the case by remanding 
it back to the RO for review.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  



Reopening a claim for service connection for hepatitis C

In July 2004, the Board denied service connection for 
hepatitis C.  It was held that the veteran's post-service 
activities were more likely than his in-service activities to 
have caused his hepatitis.  There was no appeal of this 
decision.  The Board decision is final.  38 U.S.C.A. § 7104.  
However, the veteran may reopen his claim by submitting new 
and material evidence.  38 U.S.C.A. § 5108.

"New and material evidence" is defined as existing evidence 
not previously submitted to agency decision makers.  Material 
evidence is defined as existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The veteran applied to reopen this claim in May 2004.  In a 
July 2005 rating action, the RO denied the claim.  

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); see also 38 C.F.R. § 3.303 (2007).  

Evidence of record at the time of the prior denial in July 
2004 included the veteran's service medical records.  There 
were no reported complaints, findings, or diagnoses regarding 
hepatitis C during service.  Post service medical records 
noted an extensive history intravenous cocaine and heroin 
use.  The record also included a VA physician's medical 
opinion which found that the veteran's hepatitis C was more 
than likely unrelated to military service.  The Board 
determined that none of the evidence showed that hepatitis C 
was causally related to military service. 

It must first be determined whether or not new and material 
evidence has been received such that the claim may now be 
reopened.  38 U.S.C.A. §§ 5108, 7105.  

Pertinent evidence associated with the claims file since the 
Board's July 2004 decision the written statements of the 
veteran, a statement of the veteran's private physician, as 
well as, private and VA medical records.  

The veteran's written statements regarding his disorder does 
not add anything to his earlier statements.  He continues to 
suggest that he has hepatitis C that had its onset during 
service.  However, without supporting medical documentation 
and opinions, the veteran's statements are in essence 
cumulative and redundant.  The Court has held that lay 
assertions of medical causation cannot suffice to reopen a 
claim under 38 U.S.C.A. § 5108.  

Some of the medical records were not part of the record at 
the time of the July 2004 decision.  While these records show 
current treatment for the diagnosed hepatitis C, the evidence 
consists primarily of records of treatment many years after 
service that does not indicate in any way that hepatitis C 
should be service connected (i.e., that it was incurred in or 
aggravated by service).  Such evidence is not new and 
material evidence upon which the claim may be reopened.  Cox 
v. Brown, 5 Vet. App. 95 (1993).  

In regard to the October 2008 statement of the veteran's 
private physician's statement.  The physician stated:

[The veteran] asked me to write to you re 
[garding] his Hepatitis C.  He feels that 
this may relate to military immunizations 
via air injector.  I have no direct 
evidence of this.  Perhaps a search of 
his labs would reveal the approximate 
date of onset of his hepatitis.

While this physician offers suggestions in reviewing the 
veteran's medical history, this statement does not provide a 
nexus between hepatitis C and his military service.  The 
physicians is clearly merely recording information provided 
by the appellant and not providing a medical opinion as to a 
past history let alone relating a current diagnosis of 
hepatitis C to any incident of service.  As referred to 
above, a VA physician has reviewed the veteran's medical 
history and determined that the veteran's hepatitis C is 
unrelated to military service.  This evidence does not 
address or contradict the reasoning offered in support of the 
earlier denial on the merits.  It has little or no bearing on 
the issue of service incurrence and, therefore, is not new 
and material.  See Shoop v. Derwinski, 3 Vet. App. 45, 47 
(1992).  

As new and material evidence has not been submitted, the 
application to reopen the claim for service connection for 
hepatitis C is denied.


ORDER

New and material evidence has not been received to warrant 
reopening the claim of service connection for hepatitis C and 
the appeal is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


